Citation Nr: 1451381	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period from July 8, 2009, to December 6, 2012.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD on or after December 7, 2012.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION


The Veteran served on active duty from August 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2010 by the by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO granted service connection for PTSD and assigned an initial 50 percent rating effective from July 8, 2009.  In January 2013, the RO granted a higher initial rating of 70 percent effective from December 7, 2012; however, the Veteran has continued his appeal for higher ratings.  See AB. v. Brown, 6 Vet. App. 35 (1993).

The Veteran provided testimony at a June 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA claims file.

The Board remanded the case for further development in November 2013.  The case has since been returned to the Board for appellate review.

In the November 2013 Board remand, the Board requested that the AOJ seek clarification as to whether the Veteran was raising a new claim for TDIU.  In December 2013, the Veteran submitted an application for TDIU based on the severity of his service-connected PTSD.  Thus, the claim for TDIU is within the Board's jurisdiction as part and parcel of the appealed claim for a higher initial rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of service connection for a head injury was raised at the Veteran's January 2013 Board hearing, but does not appear to have been adjudicated by the AOJ.  Therefore, the issue is not currently before the Board, and it is referred to the AOJ for appropriate action

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Recently received treatment records from the Vet Center suggest that the Veteran's PTSD has worsened, as compared to the December 2012 VA examination report.  As of January 2014, the Vet Center noted symptoms including homicidal thoughts and difficulty with balance and self-care.  The planned interventions included that the Veteran not act on homicidal thoughts.  Accordingly, a new VA examination is required.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

The examiner should also provide an opinion as to whether symptoms attributable to a January 2010 head injury or other traumatic brain injury can be distinguished from those attributable to the Veteran's service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).

The Board also notes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) based in part on his service-connected PTSD, effective from the year 2012.  It appears that records obtained from SSA and uploaded into VBMS did not include the VA and private records of treatment referenced by SSA in its development and adjudication of the claim.  Although the medical treatment records in SSA's possession may be cumulative or duplicative of what is already in VA's possession, the AOJ should seek to obtain the VA and private treatment records to ensure completeness.

Lastly, a decision on the claim for a higher initial for PTSD, as well as on the claim for service connection for a head injury, could affect the outcome of the Veteran's claim for TDIU.  Therefore, the claims are inextricably intertwined. For this reason, those issues must be resolved prior to resolution of the claim for TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any PTSD or head-injury related disorders that may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.





2.  The AOJ should take all necessary action for notice, development, and adjudication of the Veteran's claim for TDIU.  

It should be noted that this claim is intertwined with the claim for a higher initial evaluation for PTSD, as well as with the referred claim for service connection for a head injury.

3.  The AOJ should contact SSA and seek to obtain the VA and private medical treatment records referenced in documents pertaining to SSA's development and adjudication of the Veteran's claim for disability benefits.

4.  After obtaining any outstanding treatment and SSA records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, he or she should indicate whether the Veteran has occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment.

The examiner should indicate whether it is possible to differentiate the Veteran's symptoms due to traumatic brain injury as opposed to his service-connected PTSD.  

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

7.  After completing these actions, the AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case on the matters of a higher initial rating for PTSD and entitlement to TDIU and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



